2021 IL 126387



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 126387)

        JOHN TILLMAN, Appellee, v. J.B. PRITZKER, in His Official Capacity as
                 of Governor of the State of Illinois, et al., Appellants.


                                 Opinion filed May 20, 2021.



        CHIEF JUSTICE ANNE M. BURKE delivered the judgment of the court, with
     opinion.

        Justices Garman, Theis, Neville, Michael J. Burke, Overstreet, and Carter
     concurred in the judgment and opinion.



                                           OPINION

¶1       Petitioner John Tillman filed a petition for leave to file a taxpayer action under
     section 11-303 of the Code of Civil Procedure (Code) (735 ILCS 5/11-303 (West
     2018)) in the circuit court of Sangamon County. In his attached complaint,
     petitioner alleged that certain general obligation bonds issued by the State of Illinois
     in 2003 and 2017 were unconstitutional. The circuit court denied the petition to file
     the proposed complaint, finding that there was no reasonable ground for the filing
     of such action. The appellate court reversed the circuit court’s judgment and
     remanded for further proceedings. 2020 IL App (4th) 190611. For the following
     reasons, we reverse the judgment of the appellate court and affirm the judgment of
     the circuit court.


¶2                                     BACKGROUND

¶3       On July 1, 2019, petitioner filed a petition in the circuit court pursuant to section
     11-303 of the Code seeking leave to file a taxpayer complaint to restrain and enjoin
     the disbursement of public funds by respondents, Governor J.B. Pritzker, Treasurer
     Michael W. Frerichs, and Comptroller Susana A. Mendoza. Section 11-303 sets
     forth the following requirements for a taxpayer action filed by a private citizen:

              “§ 11-303. Action by private citizen. Such action, when prosecuted by a
         citizen and taxpayer of the State, shall be commenced by petition for leave to
         file an action to restrain and enjoin the defendant or defendants from disbursing
         the public funds of the State. Such petition shall have attached thereto a copy
         of the complaint, leave to file which is petitioned for. Upon the filing of such
         petition, it shall be presented to the court, and the court shall enter an order
         stating the date of the presentation of the petition and fixing a day, which shall
         not be less than 5 nor more than 10 days thereafter, when such petition for leave
         to file the action will be heard. The court shall also order the petitioner to give
         notice in writing to each defendant named therein and to the Attorney General,
         specifying in such notice the fact of the presentation of such petition and the
         date and time when the same will be heard. Such notice shall be served upon
         the defendants and upon the Attorney General, as the case may be, at least 5
         days before the hearing of such petition.

             Upon such hearing, if the court is satisfied that there is reasonable ground
         for the filing of such action, the court may grant the petition and order the
         complaint to be filed and process to issue. The court may, in its discretion, grant
         leave to file the complaint as to certain items, parts or portions of any
         appropriation Act sought to be enjoined and mentioned in such complaint, and




                                               -2-
        may deny leave as to the rest.” (Emphasis added.) 735 ILCS 5/11-303 (West
        2018).

¶4       In the proposed complaint attached to his petition, petitioner alleged, in relevant
     part, that certain general obligation bonds issued by the State in 2003 and 2017
     violated article IX, section 9(b), of the Illinois Constitution of 1970 on the ground
     that they were not issued for qualifying “specific purposes.” Petitioner alleged that
     “specific purposes,” within the meaning of this constitutional provision, refers
     exclusively to “specific projects in the nature of capital improvements, such as
     roads, buildings, and bridges.”

¶5      Article IX, section 9(b), of the Illinois Constitution provides:

        “State debt for specific purposes may be incurred or the payment of State or
        other debt guaranteed in such amounts as may be provided either in a law passed
        by the vote of three-fifths of the members elected to each house of the General
        Assembly or in a law approved by a majority of the electors voting on the
        question at the next general election following passage. Any law providing for
        the incurring or guaranteeing of debt shall set forth the specific purposes and
        the manner of repayment.” Ill. Const. 1970, art. IX, § 9(b).

¶6        The 2003 bonds challenged by petitioner were issued pursuant to a statute
     enacted into law on April 7, 2003, after being passed by the vote of at least three-
     fifths of the members elected to each house of the General Assembly. 30 ILCS
     330/7.2 (West 2018) (added by Pub. Act 93-2, § 10 (eff. Apr. 7, 2003)). Titled
     “State pension funding,” the law authorized $10 billion in bonds to be issued “for
     the purpose of making contributions to the designated retirement systems,” which
     the statute defined as the State Employees’ Retirement System of Illinois, the
     Teachers’ Retirement System of the State of Illinois, the State Universities
     Retirement System, the Judges Retirement System of Illinois, and the General
     Assembly Retirement System. Id. The statute created the Pension Contribution
     Fund as a special fund in the state treasury. Id. § 7.2(b). It further directed that all
     proceeds from the bond sale order, less the amounts authorized to be deposited
     directly into the capitalized interest account of the General Obligation Bond
     Retirement and Interest Fund or otherwise directly paid out for bond sale expenses,
     be deposited into the Pension Contribution Fund. Id. The law also outlined
     requirements for depositing the bond proceeds, including the fund into which the



                                              -3-
     proceeds were to be deposited and the persons responsible for making the deposits
     and allocations to the designated retirement systems. Id. § 7.2(c), (d). According to
     petitioner’s complaint, the bond sale order was executed on June 5, 2003, and the
     entire $10 billion in general obligation bonds were issued on June 12, 2003, with
     maturity dates ranging from 2008 to 2033.

¶7        The 2017 bonds challenged by petitioner were issued pursuant to a statute
     enacted into law on July 6, 2017, after being passed by the vote of at least three-
     fifths of the members elected to each house of the General Assembly. Id. § 7.6
     (added by Pub. Act 100-23, § 75-10 (eff. July 6, 2017)). Titled “Income Tax
     Proceed Bonds,” the statute authorized $6 billion in bonds to be issued “for the
     purpose of paying vouchers incurred by the State prior to July 1, 2017.” Id. § 7.6(b).
     The law created the Income Tax Bond Fund as a special fund in the state treasury
     and directed that all proceeds from the bond sale order, less the authorized amounts
     for bond sale expenses, be deposited into that fund. Id. § 7.6(c). The statute further
     directed that “[a]ll moneys in the Income Tax Bond Fund shall be used for the
     purpose of paying vouchers incurred by the State prior to July 1, 2017.” Id.
     According to petitioner’s complaint, the bond sale order was executed on October
     6, 2017, and the entire $6 billion in general obligation bonds were issued on
     November 8, 2017, with maturity dates ranging from 2018 to 2028.

¶8        Petitioner alleged that the 2003 bonds failed to comply with the “specific
     purposes” requirement in the Illinois Constitution, for two reasons. First, petitioner
     alleged that the State used part of the bond proceeds to reimburse the general
     revenue fund for a portion of the State’s required contributions to its retirement
     systems for fiscal years 2003 and 2004. The complaint characterized these actions
     as “deficit financing.” Petitioner alleged that the remainder of the 2003 bond
     proceeds were used to reduce the State’s annual pension contributions by the
     amount of the debt service on the bonds. The complaint characterized this
     transaction as a “loan” to the pension systems that amounted to “financial
     speculation.” Petitioner alleged that neither of these purposes is authorized by the
     Illinois Constitution as a “specific purpose” for long-term debt incurred by the
     State. With respect to the 2017 bonds, petitioner alleged that the proceeds from
     these bonds were used to pay the State’s backlog of unpaid bills incurred as a result
     of the 2016-17 budget impasse. He alleged that the State’s issuance of bonds for




                                             -4-
       this purpose did not qualify as a “specific purpose” authorized by the Illinois
       Constitution.

¶9         According to the complaint, approximately $14.35 billion of the 2003 and 2017
       bonds remained outstanding as of the date petitioner filed his petition. Petitioner
       alleged that “the burden of servicing this unconstitutional debt falls on the taxpayers
       of Illinois,” a group that includes petitioner. In his prayer for relief, he requested
       (1) a judicial declaration that the 2003 and 2017 bond debts were unconstitutional
       and unenforceable and (2) an injunction prohibiting respondents from making any
       further disbursements of public funds in service of the unconstitutional debts.

¶ 10       Respondents filed a written objection to the petition. They argued that petitioner
       failed to establish reasonable grounds for filing his taxpayer complaint because his
       constitutional claims were invalid on the face of the complaint. Alternatively,
       respondents contended petitioner’s complaint was barred by laches because he
       waited to file his action until years after the authorizing statutes were enacted and
       the bonds issued and, by that time, the State had already made substantial payments
       on the bonds. Respondents also argued that petitioner’s claims with respect to the
       2003 bonds were barred by the statute of limitations and that the complaint failed
       to join bondholders as necessary parties to the action.

¶ 11       On August 29, 2019, the circuit court denied petitioner’s section 11-303
       petition. In a memorandum order, the court held that the issue of whether reasonable
       grounds existed for filing the proposed taxpayer action could not be meaningfully
       addressed without reviewing the language of the 2003 and 2017 laws to determine
       whether they stated their specific purposes in compliance with the constitution.
       After conducting such review, the court held that “the legislature stated with
       reasonable detail the specific purposes for the issuance of the [2003 and 2017]
       bonds and assumption of the debt as well as the objectives to be accomplished by
       enactment of the legislation.” Accordingly, the court concluded that reasonable
       grounds did not exist for filing the complaint because the claims had no legal merit.
       Petitioner filed an appeal.

¶ 12       The appellate court reversed the circuit court’s order and remanded the case for
       further proceedings. 2020 IL App (4th) 190611. Citing this court’s decision in
       Strat-O-Seal Manufacturing Co. v. Scott, 27 Ill. 2d 563 (1963), the court held that
       the “reasonable ground” analysis under section 11-303 is limited to determining



                                                -5-
       whether the proposed complaint is “frivolous, filed for a malicious purpose, or is
       otherwise unjustified.” 2020 IL App (4th) 190611, ¶ 31. The court concluded that
       petitioner’s proposed complaint “sets forth a colorable reading of the Illinois
       Constitution that does not appear to be frivolous on its face” and, therefore, that
       “the petition and complaint state reasonable grounds for filing suit.” Id. The court
       stated that it was expressing no opinion on the merits of petitioner’s claims, nor
       was it addressing respondents’ alternative arguments based on laches, the statute of
       limitations, and the failure to join necessary parties. Id. ¶¶ 31, 33.

¶ 13       This court allowed respondents’ petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. Oct. 1, 2019).


¶ 14                                         ANALYSIS

¶ 15        “An action to restrain and enjoin the disbursement of public funds by any officer
       or officers of the State government may be maintained either by the Attorney
       General or by any citizen and taxpayer of the State.” 735 ILCS 5/11-301 (West
       2018). When such an action is brought by a citizen taxpayer, the taxpayer must first
       petition the court for leave to file the action. Id. § 11-303. “One of the purposes of
       the [taxpayer leave-to-file statute] was to provide a check upon the indiscriminate
       filing of taxpayers’ suits.” People ex rel. White v. Busenhart, 29 Ill. 2d 156, 161
       (1963). The circuit court’s decision whether to permit the filing of a taxpayer action
       under section 11-303 is reviewed for an abuse of discretion. Id.; Hamer v. Dixon,
       61 Ill. App. 3d 30, 31-32 (1978).

¶ 16       Section 11-303 requires the taxpayer to attach a copy of the complaint to his
       petition. 735 ILCS 5/11-303 (West 2018). The petition must be presented to the
       circuit court, and the court shall set a date for hearing the petition. Id. Such hearing
       must take place between 5 and 10 days after the petition is filed. Id. After the
       hearing, if the court “is satisfied that there is reasonable ground for the filing of [the
       taxpayer] action, the court may grant the petition and order the complaint to be filed
       and process to issue.” Id. In exercising its discretion to determine whether
       reasonable grounds exist, the court must take the complaint’s well-pled factual
       allegations as true. Busenhart, 29 Ill. 2d at 161; Hamer, 61 Ill. App. 3d at 31-32.




                                                 -6-
¶ 17        Before addressing whether the circuit court abused its discretion in finding that
       no reasonable ground existed for filing petitioner’s action, we must define the
       phrase “reasonable ground.” See 735 ILCS 5/11-303 (West 2018) (“if the court is
       satisfied that there is reasonable ground for the filing of such action, the court may
       grant the petition”). This question involves statutory interpretation, which is guided
       by familiar, well-established principles. Our primary goal in interpreting a statute
       is to ascertain the legislature’s intent. People v. Clark, 2019 IL 122891, ¶ 18. The
       best indicator of legislative intent is the language of the statute, given its plain,
       ordinary meaning. People v. Alexander, 204 Ill. 2d 472, 485 (2003). If the language
       is clear and unambiguous, it should be given effect as written without resort to other
       aids of statutory interpretation. Petersen v. Wallach, 198 Ill. 2d 439, 445 (2002).
       Statutory interpretation is a question of law, subject to de novo review. Clark, 2019
       IL 122891, ¶ 17.

¶ 18        Petitioner argues, and the appellate court held, that “reasonable ground,” within
       the meaning of section 11-303, is limited to determining whether a complaint is
       frivolous or filed for a malicious purpose. Under this rationale, the statute does not
       permit the circuit court to analyze the merits of a complaint to determine whether
       it states a legally sufficient cause of action. Furthermore, petitioner argues that the
       “reasonable ground” determination excludes consideration of any affirmative
       defenses raised by the defendant, such as laches or the statute of limitations. We
       reject these arguments.

¶ 19        Petitioner’s narrow interpretation of the statute stems from a misreading of this
       court’s decision in Strat-O-Seal. In that case, an Illinois corporation and an
       individual citizen of the state filed a petition for leave to file a taxpayer action under
       the statutory predecessor to section 11-303. Strat-O-Seal, 27 Ill. 2d at 564 (citing
       Ill. Rev. Stat. 1961, ch. 102, ¶ 11 et seq.). The suit sought to enjoin the defendant
       state officers from granting certain financial assistance to persons who were out of
       employment solely because they were participating in a strike. Id. This court first
       noted that “[n]o question [was] raised about the plaintiffs’ standing to sue, or about
       the sufficiency of the proposed complaint to allege the making of such payments
       and the likelihood of their continuation in the absence of an injunction.” Id. Rather,
       “[t]he sole question in this case [was] whether the facts alleged in the petition and
       proposed complaint, taken as true, disclose a reasonable ground for the filing of a




                                                 -7-
       suit.” Id. at 564-65. The opinion discussed the relevant statutory provisions relied
       on by the plaintiffs in their proposed complaint. Id. at 565.

¶ 20      The Strat-O-Seal court then held as follows:

              “After a careful examination of the proposed complaint and the facts alleged
          in the petition we are satisfied that reasonable grounds exist for filing suit. As
          we have indicated, the statute governing these proceedings provides that when
          suit to restrain the disbursement of public moneys is brought by a citizen
          taxpayer, it must be commenced by petition for leave to file. The purpose of
          this requirement was to establish a procedure which would serve as a check
          upon the indiscriminate filing of such suits. (Barco Manufacturing Co. v.
          Wright, 10 Ill.2d 157 [(1956)].) Prior to its enactment a taxpayer could file suit
          as a matter of right, and when such a suit was brought for an ulterior or
          malicious purpose it could seriously embarrass the proper administration of
          public affairs. As we pointed out in Hill v. County of La Salle, 326 Ill. 508, 515
          [(1927)], ‘When the right of a public officer charged with the duty and
          responsibility of the proper application of public funds to disburse such funds
          is challenged by a lawsuit, it is obvious that for his own protection he will refuse
          to pay out the money in his custody until the suit is finally adjudicated.’

               While it is important, therefore, that unjustified interferences be prevented,
          it is equally important that suits which do not appear unjustified are not barred
          or foreclosed. We find nothing in the present record to indicate that the purpose
          is frivolous or malicious, or that a filing of the complaint is otherwise
          unjustified.

              In this proceeding we are not concerned, of course, with whether the
          allegations of the proposed complaint can, on hearing, be sustained, and we
          express no opinion thereon. All we decide is that for the purpose of this inquiry
          the petition states reasonable grounds for filing suit.” Id. at 565-66.

¶ 21       Contrary to petitioner’s argument, Strat-O-Seal did not hold that the exclusive
       grounds for denying a section 11-303 petition are whether the proposed complaint
       is frivolous or malicious. Rather, the court held that such petition may also be
       denied if “a filing of the complaint is otherwise unjustified.” Id. at 566. There is
       nothing in Strat-O-Seal that purports to limit the plain statutory language in section




                                               -8-
       11-303, which gives the trial court discretion to determine whether the proposed
       taxpayer action is supported by a reasonable ground. In determining whether
       reasonable grounds exist, the statute does not expressly preclude the reviewing
       court from examining the legal merits of the complaint or addressing what are
       ordinarily considered to be affirmative defenses.

¶ 22       This interpretation of section 11-303 conforms to the long-standing
       construction that Illinois courts have given the “reasonable ground” language. In
       Lund v. Horner, 375 Ill. 303, 309 (1940), this court held that, upon review of the
       circuit court’s denial of leave to file a taxpayer’s suit, the question is “whether the
       complaint sought to be filed sufficiently shows a right of action.” We later
       reaffirmed that it is proper for a court to consider the legal sufficiency of the
       proposed complaint when evaluating a section 11-303 petition. Busenhart, 29 Ill.
       2d at 161 (holding that exercise of the court’s discretion “involves ascertaining
       whether the complaint states a cause of action”). Most recently, in Wirtz v. Quinn,
       2011 IL 111903, ¶¶ 6, 9, 111, this court affirmed the circuit court’s denial of the
       plaintiffs’ section 11-303 petition based on our conclusion that all the constitutional
       claims in the proposed complaint failed as a matter of law. See also Kaider v.
       Hamos, 2012 IL App (1st) 111109, ¶¶ 33, 35 (affirming the denial of leave to file
       a taxpayer action based on the legal insufficiency of plaintiff’s claims).

¶ 23       In addition to addressing the legal merits, courts have also considered other
       arguments in determining whether there are reasonable grounds for filing a taxpayer
       action, including that the proposed complaint was barred by the statute of
       limitations. See, e.g., Busenhart, 29 Ill. 2d at 165 (res judicata and vagueness);
       Hamer, 61 Ill. App. 3d at 33-34 (collateral attack on a prior Illinois Supreme Court
       judgment); Flynn v. Stevenson, 4 Ill. App. 3d 458, 461-62 (1972) (statute of
       limitations and collateral attack on ordinances). Accordingly, petitioner’s argument
       and the appellate court’s holding that the trial court is limited to addressing whether
       a proposed complaint is frivolous or malicious when deciding whether to allow a
       section 11-303 petition are incorrect.

¶ 24       We now turn to reviewing whether the circuit court abused its discretion in
       denying the section 11-303 petition at issue in this appeal. In doing so, we note that
       this court may sustain the circuit court’s judgment on any ground supported by the
       record, even a ground not relied on by that court. Eychaner v. Gross, 202 Ill. 2d




                                                -9-
       228, 262 (2002); Beckman v. Freeman United Coal Mining Co., 123 Ill. 2d 281,
       286 (1988). Although respondents urge this court to address the merits of
       petitioner’s constitutional claims, we decline to do so before determining whether
       there are any nonconstitutional grounds for affirming the circuit court’s decision.
       See In re E.H., 224 Ill. 2d 172, 178 (2006) (“cases should be decided on
       nonconstitutional grounds whenever possible, reaching constitutional issues only
       as a last resort”).

¶ 25       Respondents first argue that the petition lacks reasonable grounds for filing the
       taxpayer action because the proposed complaint is barred by laches. Laches is an
       equitable defense asserted against a party “who has knowingly slept upon his rights
       and acquiesced for a great length of time, [citation] and its existence depends on
       whether, under all circumstances of a particular case, a plaintiff is chargeable with
       want of due diligence in failing to institute proceedings before he did.” Pyle v.
       Ferrell, 12 Ill. 2d 547, 552 (1958). In contrast to a statute of limitations, which
       forecloses an action based on a simple lapse of time, laches turns on “the inequity
       of permitting the claim to be enforced, an inequity founded upon some change in
       the condition or relation of the property and parties.” Id. “The doctrine is grounded
       in the equitable notion that courts are reluctant to come to the aid of a party who
       has knowingly slept on his rights to the detriment of the opposing party.” Tully v.
       State, 143 Ill. 2d 425, 432 (1991). There are two fundamental elements of laches:
       (1) “lack of due diligence by the party asserting the claim” and (2) “prejudice to the
       opposing party.” Van Milligan v. Board of Fire & Police Commissioners of the
       Village of Glenview, 158 Ill. 2d 85, 89 (1994). Whether laches is applicable depends
       on the facts and circumstances of each case. La Salle National Bank v. Dubin
       Residential Communities Corp., 337 Ill. App. 3d 345, 351 (2003).

¶ 26       In this case, the relevant facts to determine laches are readily apparent from the
       record. The first element, lack of diligence by the party asserting the claim,
       encompasses the plaintiff’s delay in bringing the action while having notice or
       knowledge of defendant’s conduct and the opportunity to file suit. Pyle, 12 Ill. 2d
       at 553. It is undisputed that petitioner waited to file his taxpayer action until 16
       years had elapsed following enactment of the 2003 bond authorization statute and
       2 years had elapsed following enactment of the 2017 bond authorization statute.
       We find that this delay is unreasonable and supports the application of laches to
       petitioner’s complaint. In other taxpayer actions involving similar delays, courts




                                               - 10 -
       have applied laches. See Kampmann v. Hillsboro Community School District No.
       3 Board of Education, 2019 IL App (5th) 180043, ¶ 22 (holding taxpayer’s suit
       challenging board’s authority to enter into construction contract was barred by
       laches where it was filed four years after the contract, three years after bonds were
       issued, and more than a year after construction was completed and payments made);
       Di Santo v. City of Warrenville, 59 Ill. App. 3d 931, 941 (1978) (holding that water
       users’ suit to rescind city contract was barred by laches where suit was filed two
       years after the contract and one year after bonds were transferred to a trust and
       shares in the trust were sold to the public); Solomon v. North Shore Sanitary
       District, 48 Ill. 2d 309, 322 (1971) (holding that a delay of over two years before
       bringing suit, coupled with the issuance and sale of $8 million in bonds and the
       expenditure of part of these funds in furtherance of a construction project, resulted
       in the public interest requiring that plaintiffs’ claim be barred by laches).

¶ 27        Furthermore, because the bond authorization statutes are matters of public
       record, we presume that petitioner had constructive notice of the facts supporting
       his claims at the time the statutes were enacted. Constructive notice is defined as
       “ ‘[n]otice arising by presumption of law from the existence of facts and
       circumstances that a party had a duty to take notice of ***; notice presumed by law
       to have been acquired by a person and thus imputed to that person.’ ” La Salle
       National Bank, 337 Ill. App. 3d at 352 (quoting Black’s Law Dictionary 1088 (7th
       ed. 1999)). It is well established that matters of public record constitute constructive
       notice to a plaintiff for purposes of applying laches. See id. at 354 (collecting
       cases); Di Santo, 59 Ill. App. 3d at 940-41 (plaintiffs were deemed to be aware of
       city’s purchase of water works and sewer system as a matter of public record);
       Bowman v. County of Lake, 29 Ill. 2d 268, 280 (1963) (cash and land transfers made
       by the county were matters of public record, and plaintiff had no excuse for delay
       in bringing his taxpayer action until one to three years after transfers were made).
       Accordingly, in this case, petitioner had constructive notice as of the dates the
       statutes were enacted that the State intended to issue bonds for the purposes outlined
       in the laws. Petitioner also had constructive notice of the dates the bonds were
       issued by the State. Nevertheless, petitioner offers no excuse for why he waited 2
       years (in the case of the 2017 bonds) and 16 years (in the case of the 2003 bonds)
       to file his action challenging the constitutionality of the bonds.




                                                - 11 -
¶ 28       The second fundamental element of laches is whether respondents suffered
       prejudice as a result of petitioner’s delay in filing the action. In cases involving
       taxpayer suits filed against public officers, courts have held that the prejudice
       element is satisfied where the plaintiff waits to file until after the defendant has
       expended large sums of money (Solomon, 48 Ill. 2d at 322; Bowman, 29 Ill. 2d at
       280) or where the defendant has made irrevocable transactions rendering it
       impossible to return circumstances to the status quo (Solomon, 48 Ill. 2d at 322;
       Di Santo, 59 Ill. App. 3d at 941). Both aspects of prejudice are present in this case.

¶ 29        The State issued and sold the 2003 bonds, applied the proceeds as specified in
       the law, and made payments on the bonds for years while petitioner did nothing.
       More than 16 years later, petitioner requested that the court declare the bonds
       invalid and enjoin the State from making future payments on them. The same is
       true for the 2017 bonds, which were authorized by the General Assembly and issued
       and sold by the State. The proceeds from the sale were then used to pay billions of
       dollars in unpaid state vouchers, all while petitioner did nothing to stop any of these
       actions. It is patently obvious that the State will suffer some prejudice if relief is
       granted at this extremely late stage. Respondents maintain that granting relief to
       petitioner would amount to a de facto default on outstanding bonds that are backed
       by the full faith and credit of the State. We agree. Enjoining the State from meeting
       its obligation to make payments on general obligation bonds will, at the very least,
       have a detrimental effect on the State’s credit rating.

¶ 30       Nevertheless, petitioner argues that the State has not suffered prejudice from
       his delay because his complaint does not seek to undo past payments made by the
       State on the bonds but, rather, seeks to enjoin only future payments. Thus,
       according to petitioner, an individual can wait years, or even decades, after bonds
       are authorized and issued by the State to challenge the issuance of the bonds in
       court. We reject this argument. The fact that a petitioner requests only prospective
       relief does not preclude the application of laches where he had constructive notice
       of his legal claims years before filing his action. See, e.g., Solomon, 48 Ill. 2d at
       322 (holding that laches barred a taxpayer action to enjoin the future issuance of
       bonds and expenditure of bond proceeds); Schnell v. City of Rock Island, 232 Ill.
       89, 93, 96 (1907) (holding that laches barred an action to enjoin future municipal
       bond payments).




                                               - 12 -
¶ 31       We hold that the necessary elements for laches have been met in this case. There
       is no reasonable ground under section 11-303 of the Code for filing petitioner’s
       proposed complaint. We therefore affirm the circuit’s order denying the instant
       petition, although on different grounds than those relied upon by that court.


¶ 32                                     CONCLUSION

¶ 33       For the foregoing reasons, we hold that the circuit court did not abuse its
       discretion in denying the petition for leave to file a taxpayer action. Accordingly,
       we reverse the judgment of the appellate court and affirm the judgment of the circuit
       court.


¶ 34      Appellate court judgment reversed.

¶ 35      Circuit court judgment affirmed.




                                              - 13 -